Citation Nr: 1610683	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to July 19, 2013.  

2.  Entitlement to a rating in excess of 50 percent for PTSD with major depressive disorder from July 19, 2013.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Patricia M. Dunn, Esquire


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD and assigned an initial 10 percent rating, effective June 30, 2009.  The Veteran appealed the initial rating.  In August 2013 a Decision Review Officer (DRO) awarded an increased evaluation from 10 to 50 percent, effective July 19, 2013, the date of a VA examination for PTSD.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2013, the Veteran testified at a telephonic hearing before a DRO.  A copy of the DRO conference report has been associated with the Veteran's claims file.

A March 2014 Board decision granted an increase in the initial 10 percent rating to 30 percent, effective the date of the grant of service connection but confirmed and continued the assignment of no more than a 50 percent rating from July 19, 2013.  

A March 2014 rating decision effectuated the Board's grant of a 30 percent rating for PTSD with major depressive disorder prior to July 19, 2013.  Together with a 10 percent rating for service-connected bilateral tinnitus, which had been in effect since August 31, 2007, this has resulted in a combined disability rating of 10 percent from August 31, 2007; 40 percent from June 30, 2009; and 60 percent from July 19, 2013.  

In January 2015 the Veteran's attorney stated that the Veteran wished to formally apply for TDIU and requested that VA Form 21-8940 be forwarded to the Veteran for that purpose.  

An April 14, 2015 rating decision denied a TDIU rating because the Veteran did not meet the criteria under 38 C.F.R. § 4.16(a) and the RO determined that the case was not submitted for extraschedular consideration under 38 C.F.R. § 4.16(b) because the evidence did not show that the Veteran was unemployable due to service-connected disabilities.  The Veteran was notified of that decision by RO letter dated April 14, 2015 and he was provided with a "VA Form 21-0958, JAN 2015," Notice of Disagreement.  The RO letter does not on its face show that a copy of that decision, or the VA Form 21-0958, was sent to the Veteran's attorney. 

Later in April 2015 the Veteran's attorney wrote that she had not received a copy of the April 2015 rating decision and she requested that the Veteran and she be informed as to the basis for the decision, noting that the case was pending appeal at the United States Court of Appeals for Veterans Claims (Court).  

The Veteran appealed the Board's March 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum decision in August 2015 the Court vacated the March 2014 Board decision but left intact the grant of a 30 percent rating from June 30, 2009, to July 19, 2013, and remanded the case to the Board.  In the Memorandum decision the Court stated, in part, that the Board had failed to explain why a TDIU rating was not warranted.  Generally see Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's attorney has submitted additional evidence in conjunction with this appeal and initial RO consideration of that evidence was waived. 

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  Prior to July 19, 2013, the Veteran's PTSD with major depressive disorder was manifested by sleep disturbance with nightmares, flashbacks, startle reaction, hypervigilance and irritability, as well as some social withdrawal but not by panic attacks more than once weekly, some memory impairment but not causing retention of only highly learned material, and no impairment of speech.  

2.  Since July 19, 2013, the service-connected PTSD with major depressive disorder has been manifested by sleep disturbance with nightmares, flashbacks, startle reaction, hypervigilance and irritability, as well as some social withdrawal but it is not manifested by homicidal or suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD with major depressive disorder prior to July 19, 2013, have not been met.  38 U.S.C.A. § 1155, 5107(b) West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).  

2.  Since July 19, 2013, the criteria for a rating in excess of 50 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. § 1155, 5107(b) West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluations assigned following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, additional notice beyond the July 2009 RO letter as to what was needed to substantiate the claim for service connection for PTSD was not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to VA's duty to assist, the Veteran was afforded VA examinations in September 2009 and July 2013.  Throughout the appeal, various assertions have been made addressing these VA examinations and particularly the adequacy of the September 2009 VA examination.  

One such argument to the Court was that the Veteran "was entitled to an 'initial' examination by a VA examiner, as opposed to only having been provided such an examination by a private examiner and a 'review' examination by a VA examiner."  However, the Court found that "[n]one of the references cited [] as support for his belief state that an initial examination must be conducted by a VA examiner or that a 'review' examination is inadequate, per se, for rendering a rating decision [and the Veteran] [i]n sum, fail[ed] to demonstrate any regulatory or duty-to-assist violation arising from the medical examinations he was provided by the Secretary."

The Court also stated that it was contended "that the VA medical reports in the record are inadequate for various reasons, but none of his asserted inadequacies demonstrate clear error in the Board's implicit finding that the reports were adequate for Board decision."  

In the Court's Memorandum decision it was stated that "the Board failed to reasonably summarize the favorable information contained in a 2012 private examination report."  

It was also argued to the Court "that the Board violated his due process rights by relying on the September 2009 VA examination report when there are two copies of that report in the record and one is erroneously labeled as an initial examination in the heading."  But, the Court observed that "the copy of the report labeled as an initial examination also was labeled a reprint, and the substance of the report was the same as the other record copy, with both copies stating that the examination was a review and not an initial report."  Moreover, the Court stated that the Veteran had failed "to demonstrate that the report reasonably was materially misleading or that his due process rights were violated by the initial-report annotation on the reprinted copy."  

Accordingly, as to these matters of whether there was any violation of the duty to assist or due process rights, the Court's decision is final and these assertions will not be addressed further by the Board.  

In the Veteran's briefing to the Court the matter of the DRO's telephonic hearing was addressed.  In particular citation was made to the holdings of the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and Procopio v. Shinseki, 26 Vet. App. 76 (2012) with respect to defining the issues and suggesting evidence he needed to substantiate the claim.  

In an April 2013 letter the Veteran's attorney requested that the DRO suggest what evidence was needed for a higher award that was not of record.  In this regard Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In Procopio, Id. there had been a violation of 38 C.F.R. § 3.103(c)(2) because a claimant was unaware that an element for claim substantiation remained outstanding (in that case exposure to herbicides) and there was no explanation that evidence was needed as to this element.  However, in this case, the Veteran was fully aware that the issue was the severity of his service-connected PTSD and he was represented by his current attorney throughout most of the appellate process, including at the time of the DRO telephonic hearing.  Furthermore, in the Veteran's brief to the Court no specific allegation was made as to how there was any prejudice with respect to any putative violation of 38 C.F.R. § 3.103(c)(2).  Moreover, while assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Additionally, the attorney subsequently acknowledged that the telephonic hearing could not be recorded and, so, submitted a summary, described as "minutes of the meeting", in May 2013 noting that a private psychological evaluation had not been reviewed by a 2009 VA examiner and the Veteran alleged that this examination was too brief but the DRO agreed to have another VA psychiatric examination conducted.  

A DRO conference report of May 2013 noted that the attorney stated that the 2009 VA examiner did not have access to the claim file or the 2009 assessment by a private psychologist, and a new examination was requested.  Also, as to treatment, the Veteran only saw the private psychologist once or twice yearly and the only medication he took was for sleep and was prescribed by a general practitioner for insomnia but that the Veteran had never mentioned PTSD to this physician.  

Inasmuch at the Veteran acknowledges that he had not mentioned his psychiatric disorder to his general practitioner physician, there would be no benefit in seeking such records and, notably, neither the Veteran nor his attorney has request that such records be obtained.  The additional VA examination was subsequently conducted in July 2013.  

Additionally, in support of the Veteran's claim there are of record reports of private psychological evaluations in 2009 and 2012.  Moreover, following the Court's remand of the case to the Board, the Veteran's attorney submitted additional argument, as well as evidence of further evaluation of the Veteran by the private psychologist in November 2015.  

The Board also observes that the Veteran's attorney has submitted reformatted reports of prior private and VA evaluations of the Veteran using VA's DBQ format.  

Further, the Veteran's service treatment records (STRs) are on file as are VA treatment records.  He has submitted an article from Stars and Stripes (which indicates that PTSD symptoms can emerge or worsen following postservice civilian retirement).  

The Board acknowledges the contention that the 2009 VA examination was too brief, allegedly lasting only 10 to 15 minutes and the Veteran's assertion that he was repeatedly interrupted by the examiner when he attempted to relate his inservice stressors.  However, the six page 2009 examination report includes a notation that the claims file was subsequently reviewed.  That report also reflects that his history was recorded, including his past medical and psychiatric, post-military, legal, employment, and family histories. Also recorded were his current symptoms and complaints, his activities and leisure pursuits, as well as findings on a mental status examination, in addition to a diagnosis and a Global Assessment of Functioning (GAF) score.  While the report of the earlier private evaluation, which is also quite lengthy and also included additional information and psychiatric testing, was not initially available to the 2009 VA examiner, after carefully reviewing and considering the private evaluation and the claims file, that 2009 VA examiner submitted two addendums stating that no changes to his original report were made.  While that examiner did not explain why no changes were made, as stated, the VA examiner's report is thorough, for the reasons explained above.  Moreover, the reasons and bases requirement imposed on VA adjudicators does not apply to VA examiners.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)

In March 2011 the Veteran's attorney was provided a copy of the Veteran's claim file.  Lastly, the Board notes that the Court did not remand the case to the Board because of any failure to fulfill the duty to provide notification or the duty to assist mandated by the VCAA.  

The Board has also reviewed the Veteran's paperless Virtual VA claims file and has considered VA treatment records associated with that file.  There is no indication of relevant, outstanding records that would support the Veteran's claim for higher ratings for PTSD with major depression.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c)(1) - (3).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. §§ 4.3, 3.102; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.  

The Veteran's service-connected PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, using the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, when there is a mental condition which has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable evaluation is warranted.  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, as stated above, the General Rating Formula for Mental Disorders does contemplate relief provided by medication.  

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id. 

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130, [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 




III.  Background

The Veteran was evaluated on June 30, 2009, and July 8, 2009, by a private clinical psychologist, Dr. A.  Her July 8, 2009, report shows that he appeared to be beginning to register the impact of events in Vietnam on his life as the distracting "busyness" of life receded.  He had been married for 39 years but the relationship was not good since he and his wife seemed to just live in parallel lives, despite couple's therapy, following which he became very bitter.  He had been retired for 10 years, having worked in the energy industry as an electrical engineer for 33 years.  He did not report having had work difficulties due to keeping himself too busy but related having a short temper, having once assaulted a girlfriend three years ago.  Prior to his retirement he would work as a wedding photographer in 10 to 30 weddings yearly but after retirement he did 50 weddings yearly.  Thus, his ability to cope with work and retirement rested on keeping himself busy so that he did not think or feel about anything, including Vietnam.  He reported that his symptoms had seemed to come back a few years ago.  

The Veteran further related that he eventually began to overuse alcohol, initially to help with a sinus condition but he also related it to matters pertaining to Vietnam.  After his conviction for assault he had attended anger management classes.  Although not asked, he spontaneously related some traumatic incidents in Vietnam.  When evaluated he was neatly and cleanly dressed and groomed.  He frequently laughed when the context was not humorous, which seemed to reflect nervousness and unspoken thoughts.  His foot tapping during the interview also reflected his understated and suppressed nervousness.  He reported that about 5 to 7 years after retirement he had had difficulty sleeping.  He experienced anxiety and difficulty being patient.  The evaluator reported that he localized the onset of his difficulties in function to a period following his retirement, i.e., a lessening of his intense work schedule.  

The results of testing showed no deficits in orientation or basic cognitive functions.  He had no complaints as to his ability to maintain concentration.  However, on performing serial 7s, which assessed concentration and memory, he made three errors and lost the set of the task twice.  He worked slowly, with frequent nervous laughs, hesitations, and comments.  It was noted that having worked as an electrical engineer it would be expected that math and an ability to focus would be his strengths.  He complained of some difficulty with long-term memory since his retirement, but his short-term memory was satisfactory.  Other testing showed that despite his sense that his memory was not impaired, there was significant anxiety and interference in memory function, as reflected by limited recall, inaccuracies, and errors.  He related having depression at night and denied suicidal attempts and ideation, but admitted having some passive suicidal feelings.  Testing revealed he scored in the moderate range for depression which it was felt was most likely an underestimate of his level of depression.  In fact, he endorsed all items of depression on the testing, all understated but all endorsed.  As to anxiety he reported having had panic attacks, particularly when he had been employed but still had them occasionally.  In testing for anxiety he scored in the statistically significant range for all scales except that of social phobia.  For someone that had functioned in the work world for nearly four decades, this was a high and pervasive level of anxiety.  He also related having some obsessive-compulsive patterns, e.g., locking the house at night.  As to tests relative to PTSD, similar to other testing, he under reported his symptoms.  He endorsed pervasive symptoms but at an understated, moderate level.  He endorsed items relating to nightmares, sleep disruption, difficulty concentrating, emotional lability, startle response, irritability, memory impairment, hyperalertness, and use of alcohol to self-medicate.  

The diagnoses were chronic, severe PTSD, and moderate to severe recurrent major depression.  He had moderate to severe stressors in the areas of primary support system, social support system, and medical needs, i.e., PTSD-focused psychotherapy.  His global Assessment of Functioning (GAF) score was 50.  

In summary, the Veteran had suppressed his symptoms by over-working and at times with alcohol.  He was nervous and his temper was becoming worse.  He had remained in an emotionally numb marriage and had experienced intrusive memories and nightmares.  His depression was worse at night, probably due to fewer distractions at night and night-related experiences in Vietnam.  He had panic attacks and some compulsive rituals to establish a sense of safety.  Importantly, he underestimated his functional impairments.  He had anticipated no difficulty with concentration, focus or memory but all three were impaired on testing.  He also underreported depression and PTSD symptoms.  Essentially, without the numbing distractions and exhaustion of overwork, he was now confronting his traumatic experiences and had probably now begun to feel the depth of depression, anxiety, and anger that would be rising.  Financial and therapeutic support was long overdue.  

On VA psychiatric examination in September 2009, by a VA psychiatrist, reference was made to an "initial" PTSD evaluation having been done in July 2009 (i.e., the private psychological evaluation).  The Veteran was informed that the examination was limited to one hour.  The examiner reported not having reviewed the claim file prior to the examination but he had reviewed VA clinical records.  He had been treated for various physical ailments.  He reported not being currently treated for any psychiatric issues.  He related having had depression since Vietnam but that initial nightmares had receded after the first year.  However, since his retirement, his memories of Vietnam had begun to occupy him and he would become anxious, nervous, jittery, and startled.  He had nightmares at a frequency of once or twice monthly.  Upon awakening, he had difficulty returning to sleep.  On average, he slept 5 good hours.  He denied having any issues or problems during the daytime.  When he had nightmares he would have a little startle response, and his last nightmare had been a couple of weeks ago.  

The Veteran reported that only recently, about a year ago, he again began having nightmares which he believed was due to the amount of time on his hands.  His childhood history was reported.  He had graduated college with a degree in electrical engineering.  His military service, and service in Vietnam, were summarized without reporting any specific PTSD stressors.  After service he had worked for 33 years, initially as an engineer and later as a supervisor.  He had done well in that work and in his social and family life.  He past history of an assault was reported.  After retiring in 1999, he had been a wedding photographer and did 20 weddings yearly for about 10 years, and had retired four months ago.  He was now involved in working as a hobby, making pens.  He had a long marriage and two grown children, with whom he had a good relationship.  

The Veteran indicated that he tended to drink heavily after service but after the assault charge about 4 years ago he had stopped drinking and recently began drinking only occasionally.  He had not had psychiatric treatment but had had marriage counseling for about two years (apparently related to his having had a girlfriend).  He had no history of suicide attempts.  His relationship with his wife was described as being fair.  His interpersonal relationships seemed to be going very well.  

On mental status examination the Veteran was alert, fully oriented, and dressed in street clothing.  He was cooperative, coherent, and polite.  His affect was appropriate and his mood was euthymic.  He smiled and laughed appropriately.  There was no inappropriate behavior.  His eye contact was excellent.  His memory was intact for immediate, recent, and remote events. His fund of knowledge was fair.  There was no evidence of anxiety or panic.  He had good control of his impulses but did report having some sleep impairment due to nightmares.  His cognitive function seemed to be intact.  The assessment, as to PTSD, was that he had reported some PTSD issues as to nightmares, awakenings with cold sweats, and feeling anxious and edgy during the daytime.  He had had a fairly good remission of symptoms after service until just recently when he started having flashbacks and memories of events in Vietnam.  He had some marital issues, and his wife's personal problems had caused some marital disturbance.  However, he reported that he was doing fairly well in this regard.  He seemed to be adjusting well to his retired life, particularly because of engaging in a hobby [woodcrafting].  No psychological tests were performed. 

The diagnosis was PTSD.  His psychosocial stressor was his recent retirement from his second job but despite his woodworking hobby he still had significant "down time" which seemed to be a role in his thoughts and reminiscing about the past.  He seemed to be doing well in regards to his adjustment to these things.  His GAF score was 60 to 65.  In summary and conclusion, it was reported that he was not receiving treatment but desired treatment.  He reported that he did not enjoy his life.  He had a good relationship with his family.  The effect on his employment had been very minimal.  The only "thing" was that his marriage had some difficulties.  He had been productive.  He had no PTSD symptoms that decreased his ability to perform his occupation.  

In an addendum two days later, the examining VA psychiatrist reported that the day before the Veteran had delivered a copy of the July 2009 private psychological evaluation.  The VA examiner stated that the report had been reviewed and that no changes were made to his report of his examination of the Veteran.  One day after this, the VA examiner reported having reviewed the Veteran's claims file and, again, had no additions or changes to his initial report.  

Of record is an article from Stars and Stripes which indicates that major life events, such as retirement, often triggered personal reassessment and forgotten memories, including traumatic wartime memories.  

VA electronic treatment (CAPRI) records show that the Veteran received treatment for a number of physical ailments but did not seek or receive treatment for psychiatric disability.  

VA treatment records show that a February 2011 screening of the Veteran yielded results of a score of 3, which was suggestive of minimal depression.  Specifically, he reported that for several days he had little interest or pleasure in doing things; felt down or depressed or hopeless; and had trouble falling or staying asleep.  He denied feeling tired or having little energy; having a poor appetite or overeating; feeling bad about himself or that he was a failure or had let down himself or his family; trouble concentrating; moving or speaking so slowly that others could have noticed or the opposite, i.e., being fidgety or restless; thoughts that he would be better off dead or of hurting himself; and he had not had difficulty doing his work, taking care of things at home or getting along with other people.  

VA treatment records show that March 2012 screening of the Veteran yielded results of a score of 0, which was suggestive of no depression.  Specifically, he denied having little interest or pleasure in doing things; having felt down or depressed or hopeless; trouble falling or staying asleep.  He also denied feeling tired or having little energy; having a poor appetite or overeating; feeling bad about himself or that he was a failure or had let down himself or his family; trouble concentrating; moving or speaking so slowly that others could have noticed or the opposite, i.e., being fidgety or restless; thoughts that he would be better off dead or of hurting himself; and he had not had difficulty doing his work, taking care of things at home or getting along with other people.  

Of record is a report by a private clinical psychologist, Dr. A. of a September 2012 psychological evaluation of the Veteran.  He reported that he had been unable to stop the pattern of constant "busyness" previously reported.  He complained of still being anxious and being unable to relax.  He reported continued sleep disruption and nightmares, from which he would awake in a cold sweat, occurring weekly to every other week.  The psychologist reported that this was a startling level of frequency for a war that ended 37 years ago.  He reported having, what he described as odd, guarding behavior by locking everything up.  He guessed that he was still depressed, even though he had nothing to be depressed about.  When not occupied, he was jumpy and depressed.  He did not act out his extreme emotional states, although he still had road rage but was becoming calmer about that as well.  He had stopped drinking heavily a couple of years ago and now only used alcohol very occasionally.  

The Veteran was re-administered psychological testing.  While a Mississippi Scale for Combat-Related PTSD was significant at 107 or greater, the Veteran's score was 95.  In 2012 it was now 114.  On another test which was significant for PTSD at a score of 50, his score had been 33 in 2009 but in 2012 it was now 54.  These scores reflected the continued rising of his feeling and memories of Vietnam which he could no longer minimize or under-report, or suppress through extreme over-work.  During the current interview, he became tearful at one point when speaking of wartime experiences.  His affect was becoming unsuppressed.  On testing for depression, he continued to score in the moderate range of depression, but the score was 5 points higher than in 2009.  He also scored in the moderate range for anxiety.  

The private psychologist addressed statements in the October 2009 rating decision justifying a 10 percent rating, noting that the ability to continue to work was not a mark of adjustment and lack of problems; it was a mark of dysfunction because the Veteran had worked with "hyper-efficiency and driveness because of the intensity of the service-connected PTSD [sic]."  He continued to have hyperalertness and other indicators of psychosocial hyperarousal.  It was noted that the VA examiner had not asked for specifics of inservice traumatic events and that the examination was reportedly too short.  The private psychologist further reported that all of the concerns as to the wartime experiences that were stated in the prior 2009 report remained in evidence.  The only change was that the PTSD symptoms were becoming more pronounced, because he could no longer numb them with over-work.  

VA treatment records show that on PTSD screening in October 2012 PTSD screening was positive, with a score of 3.  He reported having had nightmares or certain thoughts when he did not want to; had tried hard not to think about certain things or went out of his way to avoid situations that would remind him; and was constantly on guard, watchful, or easily startled.  However, he denied having felt numb or detached from others, activities, or his surroundings.  The results were reviewed and it was felt that there was there was no mental health condition requiring further intervention and, while he had a private psychologist, it was opined that he was not currently suicidal.  

VA treatment records show that May 2013 screening of the Veteran yielded results of a score of 3, which was suggestive of minimal depression.  Specifically, he reported that for several days he had little interest or pleasure in doing things; felt down or depressed or hopeless; and had trouble falling or staying asleep.  However, he denied feeling tired or having little energy; having a poor appetite or overeating; feeling bad about himself or that he was a failure or had let down himself or his family; trouble concentrating; moving or speaking so slowly that others could have noticed or the opposite, i.e., being fidgety or restless; thoughts that he would be better off dead or of hurting himself; and he had not had difficulty doing his work, taking care of things at home or getting along with other people.  Also, he reported feeling safe in his home environment.  

On official psychiatric examination on July 19, 2013, the claims file was reviewed.  It was reported that the current diagnoses were chronic moderate PTSD and moderate recurrent major depressive disorder.  It was reported that depressive symptoms were commonly part of PTSD and the two could not be separated.  He had few friends and an estranged relationship with his wife, although they lived together.  His GAF score was 50, because of having few friends, constant uneasiness, and a depressed mood.  The examiner stated that the Veteran's level of occupational and social impairment was best described as occupational and social impairment with reduced reliability and productivity.  

The Veteran reported that he had less contact with his few friends.  He had not worked since 2009.  Reportedly, his PTSD symptoms had increased, along with increased depressive symptoms.  He now only used alcohol moderately.  The criteria for establishing a current diagnosis of PTSD were reported.  

As to criterion B, persistent re-experiencing of a traumatic event, this was done by recurrent and distressing recollections of the event, including images, thought or perceptions, and recurrent distressing dreams of the event; as well as intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

As to criterion C, the Veteran had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), he had made efforts to avoid thoughts, feelings or conversations associated with the trauma, and had made efforts to avoid activities, places or people that aroused recollections of the trauma.  He also had feelings of detachment or estrangement from others and a sense of a foreshortened future, e.g., did not expect to have a career, marriage, children or a normal life span.  

As to criterion D, persistent symptoms of increase arousal, not present before the trauma, the Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  As to criterion E, the duration of the symptoms described above, it was more than one month.  As to criterion F, the PTSD symptoms described above, caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In describing the Veteran's symptoms, it was reported that the Veteran had a depressed mood and anxiety, as well as chronic sleep impairment and disturbances of motivation and mood.  He also had difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  

However, he did not have suspiciousness; panic attacks that occurred weekly or less often; panic attacks more than once weekly; or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He did not have mild memory loss, e.g., forgetting names, directions or recent events; impairment of short and long-term memory, e.g., retention of only highly learned material, while forgetting to complete tasks; memory loss for names of close relatives, own occupation, or own name; flattened affect; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or gross impairment in thought processes or communication.  

There was also no suicidal ideation; obsessional rituals which interfered with routine activities; impaired impulse control, e.g., unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; or disorientation as to time or place.  

The Veteran did not have other symptoms attributable to PTSD that were not listed above.  He was capable of managing his financial affairs.  The examiner stated that the report indicated an increase in the previously established PTSD.  He was retired but his current symptoms left him with reduced ability to engage in employment.  His sleep disturbance and depressive symptoms left him unable to maintain regular work schedules.  He had increased difficulty in establishing adequate interpersonal relationships and this had led to increased isolation.  The rationale was that his PTSD symptoms had increased, along with depressive symptoms, including increased isolation from his few friends and less interest in former hobbies.  

In a January 6, 2014, report Dr. A. summarized her prior reports dated in July 2009 and September 2012, including in PTSD Disability Benefits Questionnaire (DBQ) formats.  

In a report dated December 14, 2015, Dr. A. again summarized her prior reports dated in July 2009 and September 2012 but also reported the results of an evaluation conducted on November 3, 2015, at which time the Veteran reported having a continued increase in levels of anxiety, depression, and PTSD symptoms.  Dr. A. noted that two prior reports, in 2009 and 2012, had indicated that his symptoms had increased during that time.  On the current evaluation, his symptoms were again seen to be increasing from 2012 to 2015.  His ability to function productively continued to decrease.  His ability to maintain focus and stay with any particular task was significantly decreasing.  Sleep difficulties persisted, even with medication.  His depression continued, along with continued intermittent abuse of alcohol which was a pattern that was increasing.  

Significantly, the Veteran reported new material concerning inservice traumatic experiences.  These continued to recur as intrusive experiences, and compromised his ability to feel hope and security in life.  The emergence of more traumatic material confirmed the severity of his PTSD.  As the protective exhaustion and distraction of chronic overwork receded with retirement and age, suppressed combat trauma continued to emerge and further debilitate the Veteran.  In summary, Dr. A. opined that the description of his functional level was most congruent with VA's rating system of 70 to 100 percent impairment.  

It was reported that the Veteran was having increasing difficulty completing any kind of activity.  He described a severe level of difficulty in maintaining focus.  He reported significant levels of rage but had managed not to act on these feelings; although they were less suppressed and were now clearer than in 2009 and 2012.  This was a risk factor for his interactions with others.  As made clear in the past two reports, his symptom picture had significantly worsened over time.  PTSD test scores had significantly increased from 2009 to 2012.  In 2015, his self-reports indicated increasing severity of impairment due to depression, sleep disruption, obsessive-compulsive behaviors, rage, panic attacks, and increasing loss of the ability to function.  

Dr. A. emphasized the continued arising of combat memories, which the Veteran was now articulating in distressing detail.  He continued to report having a severe startle response.  Significant irritability and difficulty in establishing and maintaining effective relationships were prominent symptoms.  There was significant difficulty in adapting to stressful circumstances.  Loss of hope, loss of meaning in life, passive suicidal ideation, and near continuous panic and depression were present.  Further, there was impairment of long-term memory, i.e., memories prior to being in Vietnam, leaving him preoccupied with his combat memories.  He had severe impairment of concentration and ability to focus.  Now he could not focus on a single task.  

Dr. A. also reported that the Veteran had chronic pain from a back injury, which was relevant because of the Veteran's comment that the pain could be triggered by everyday things, e.g., emotional distress, irritability, and reactivity, which could trigger the physical pain.  Even though the back injury was not service-related, the triggers were.  

In conclusion Dr. A. stated that in reviewing the symptom list, there was a continuing worsening of the Veteran's mental status and level of function.  The results of the three evaluations all confirmed the same issues, the only difference being that the issues were worsening over time.  





IV.  Analysis
An initial rating in excess of 30 percent for PTSD with Major Depression prior to July 19, 2013
The evidence of record shows that prior to July 19, 2013, the Veteran had depression, anxiety, sleep impairment, and some impairment as to his memory.  While he reported to the private psychologist that he felt that he did not have impairment of memory and concentration, psychological testing suggested that he did have significant interference with memory function, but the extent of such memory loss was not shown to cause retention of only highly learned material or forgetting to complete tasks.  Also, he was not shown to have had more than occasional panic attacks, i.e., more than once weekly.  
While the private psychologist noted that the Veteran laughed in a non-humorous context, this was felt to be a manifestation of anxiety and his behavior was not otherwise shown to be inappropriate, nor was inappropriate behavior noted by the September 2009 VA examiner.  
While the Veteran reported to the private psychologist that he frequently locked his house, as an obsessional ritual, even if this is obsessional in nature it is not shown to have interfered with his routine activities.  The private psychologist also indicated that this, as well as panic attacks related to attempts to establish safety.  A VA treatment record in October 2012 reflects that he reported being constantly on guard, watchful or easily startled.  However, even then it was felt that no further intervention was needed for a mental health disorder, and a May 2013 VA clinical record reflects that he felt safe in his home environment.  The Veteran reported to the private psychologist that he had passive suicidal ideation; however, that psychologist and the 2009 VA examiner noted that he had no history of suicide attempts.  Thus, the frequency, severity, and duration of his symptoms are not the type contemplated in a higher rating.  While the private psychologist indicated in 2009 that the Veteran reported that his temper was becoming worse, his past assault of a girlfriend was three years prior to that evaluation and he has had no history of assaults since that time, including after taking anger management.  In 2012 the private psychologist noted that the Veteran did not act out his emotional states, and he was even becoming calmer about his road rage.  In fact, the 2009 VA examiner noted that his impulse control was good.  Similarly, his having engaged in marital counseling appears only to have occurred after he had assaulted a girlfriend and the evidence otherwise indicates that much of the reason or reasons for marital counseling stemmed from personal problems his wife experienced, which are not shown to be related to the Veteran's service-connected psychiatric disability.  In fact, the 2009 VA examiner observed that the Veteran reported that his marital relationship was fair, and that examiner stated that the Veteran's interpersonal relationships seemed to be going very well.  Thus, difficulty in both establishing and maintaining social relationships is not shown.  
The Board further notes that the 2009 VA examiner found that the Veteran's affect and mood were unimpaired.  Moreover, prior to July 19, 2013, there was no evidence of impairment of the Veteran's speech, impairment in judgement or abstract thinking, or difficulty understanding complex commands.  
The Board notes that the private psychologist provided a GAF score of 50, which indicates a serious level of impairment and that this psychologist had conducted extensive psychological testing of the Veteran.  On the other hand, the 2009 VA examiner had reviewed the Veteran's clinical records and specifically noted that there had been treatment of physical ailments but that the Veteran reported that he was not being treated for psychiatric problems, although he reportedly desired treatment.  However, the evidence does not show that the Veteran has made an effort to receive psychiatric treatment, although he has reported taking medication to help him sleep which he receives from a private physician.  In fact, the 2009 VA examiner commented that the psychiatric symptoms did not decrease the Veteran's ability to perform his past employment and that the effect on his employment had been very minimal.  The VA examiner provided a GAF score of 60 to 65 which represents mild, or at most, moderate impairment.  The private psychologist reported in September 2012 that additional testing for PTSD had reflected a continued rise in the overall score, and at one point he became tearful when discussing wartime experiences suggesting, apparently based on this alone, that his affect was becoming unsuppressed.  However, this occurred at a specific moment during the testing and the evidence does not show that the Veteran had a chronically flattened affect.  While the private psychologist in the 2012 report found that the 2009 VA examiner had not asked for specifics of inservice traumas, which had been the focus of the criticisms of the Veteran and his attorney, the Board points out that the matter which is dispositive is not merely a recordation of the past inservice stressors but the current level of functional impairment.  
Although the private psychologist did provide the Veteran with psychological testing, the focus of that psychologist has been on inservice stressors to a greater extent than the 2009 VA examiner.  Moreover, subsequent VA clinical records in 2011, 2012, and 2013 found that on psychological screening the test scores ranged from zero to three, indicative of minimal to no depression.  Also, VA PTSD screening in October 2012 found a score of only three, and, as previously, noted it was felt that no further intervention was needed.  
Given that the rating is not to be assigned solely on the presence or absence of particular symptoms but; rather, with consideration being given to the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impairment during the relevant time frame is more closely analogous to that contemplated by his current 30 percent rating.  Vazquez-Claudio, 713 F.3d at 117.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  
Although the two GAF scores reported reflect a possible range of overall impairment from mild to moderate to severe, the adjudication of the severity of service-connected psychiatric disability is not limited to either a simple application of a mathematical score, even a GAF score, or to the opinion of any one examiner.  Based on the discussion of the Veteran's signs and symptoms and the impact on his functioning, the Board finds that the preponderance of the evidence does not establish that a rating in excess of 30 percent is warranted for any period of time prior to July 29, 2013. 
A rating in excess of 50 percent for PTSD with Major Depression from July 19, 2013
The July 19, 2013, VA psychiatric examination and the report of the private psychologist of a November 2015 evaluation show that there had been an increase in the severity of the Veteran's service-connected psychiatric disorder.  The VA examiner reported a GAF score of 50, and the private psychologist reported a GAF score of 47.  
After thoroughly reviewing the evidence, the Board finds that the Veteran's psychiatric disorder is characterized by the following signs or symptoms; sleep impairment for which he takes medication, depressed mood, some panic attacks and some impairment of memory.  However, there is no impairment in his insight and judgment.  The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, or the even lower 30 percent rating.  
In particular, the General Rating Formula lists, inter alia, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  
The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's major depressive disorder.  Id.
Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his psychiatric disorder rises to the 70 percent level.  Indeed, as previously noted, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment. 
In this regard, while the Veteran has had suicidal ideation, this has never been shown to be more than passive and fleeting in nature.  Also, he has no homicidal ideation, no consistent much less chronic suicidal ideation, no visual hallucinations, no delusional beliefs upon which he acts, and no obsessional ideation or ritualistic behavior which interferes with routine activities.  
Both the 2013 VA examiner and the private psychologist in reporting the result of a November 2015 evaluation indicated that the Veteran had difficulty in adapting to stressful circumstances but the overall level of impairment does not credibly show functional impairment consistent with a 70 percent rating.  The 2013 VA examiner, and by inference the private psychologist, reported that the Veteran had difficulty establishing and maintaining effective relationships which is contemplated in the currently assigned rating.  While the private psychologist claimed that the Veteran demonstrated near-continuous panic or depression, it is not credibly shown that such impairment affects the Veteran's ability to function independently, appropriately, and effectively.  While the private psychologist reported that in 2015 there was an increase in obsessional rituals it was not reported that this interfered with routine activities.  Similarly, that private psychologist also reported that there was an increase in levels of rage, i.e., impaired impulse control, but also reported that the Veteran had not acted out on these feelings.  
However, neither clinician reported that the Veteran had any active suicidal ideation, impairment of speech, spatial disorientation or neglect of personal appearance or hygiene, which would be encompassed by a 70 percent rating.  Similarly, neither reported that there was impaired judgment, difficulty understanding complex commands, or such memory impairment as to result in retention of only highly learned material or forgetting to complete tasks.  
The Board acknowledges the opinion of the private psychologist that the Veteran's symptom severity is most congruent with a 70 percent or 100 percent rating.  In this regard, the Board finds that the Veteran has virtually none of the symptoms, or type of symptoms, required for a 100 percent disability rating.  Specifically, there is no credible persuasive evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Consequently, the opinion of the private psychologist must be given less probative value in this regard.  
Although the 2013 VA examiner's report reflects a decrease in the GAF score, and the noted complaints and symptoms demonstrate some progression or worsening, it still has not reached the level warranting a 70 percent rating.  Moreover, despite an apparent increase in the severity of the service-connected psychiatric disorder, the Veteran has not required psychiatric treatment, nor has he necessitated hospitalization.  
The Board finds that the Veteran's psychiatric symptoms would cause occupational impairment and causes social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating and, therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  
For all of the foregoing reasons, the Board finds that during this appeal the service-connected psychiatric disorder has not been more disabling than the ratings assigned.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of any increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  

V.  Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

Recently, the United States Court of Appeals for the Federal Circuit held that when there are multiple service-connected disorders, an extraschedular rating may be assigned which considers the combined impact thereof.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  Here, the Veteran has never reported that his tinnitus, rated only 10 percent, has ever interfered or impaired his earning capacity.  See 38 U.S.C. §1155; 38 C.F.R. § 4.1.  Thus, the only service-connected disorder having an impact on his earning capacity is his service-connected psychiatric disorder. Thus, the holding of the Federal Circuit in Johnson, Id., is not applicable.

In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with major depression with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability rating contemplates his occupational and social impairment caused by his PTSD and depressive symptomatology, as enumerated above.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD and the symptoms shown are not exceptional or unusual for the service-connected PTSD.  

Accordingly, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

ORDER

An initial rating in excess of 30 percent for PTSD with major depressive disorder prior to July 19, 2013, is denied.  

A rating in excess of 50 percent for PTSD with major depressive disorder from July 19, 2013, is denied. 


REMAND

VA Fast Letter 13-13 provides that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued. 

The Veteran filed a NOD initiating the above appeal of the October 2009 rating decision's assignment of a disability rating for his service connected PTSD with major depression disorder.  The Veteran was denied a TDIU in an April 2015 rating decision.  A SOC or SSOC has not been issued to the Veteran for his claim of entitlement to a TDIU.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13, this matter is remanded to the AMC/RO to ensure due process and compliance with Fast Letter 13-13.

Accordingly, the case is REMANDED for the following action:

As the Veteran filed a NOD regarding an increased evaluation for his service-connected PTSD with major depression disorder, and while the appeal was pending, the Veteran claimed TDIU due to the disability on appeal, and the April 2015 rating decision denied the TDIU claim, the AMC/RO should undergo appropriate action as set forth in Fast Letter 13-13.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


